HATCH, J. (dissenting).
I should be quite willing to agree with the prevailing opinion in this case did the conviction of the defendant rest upon the testimony of Anna Berkley and Mrs. Arnold. Indeed, I should be quite willing to go farther, and hold that the testimony, aside from that given by the defendant, would be insufficient to justify his conviction of the offense charged; but, as I read the testimony of the defendant, he, for all practical purposes,. proved the offense charged in the indictment. He admits that he consulted with Mrs. Arnold about procuring for her a girl. He admits that he knew at that time that Mrs. Arnold had been living with at least two men at different times, to whom she had not been married. He admits that he saw the girl, spoke to her about going to Mrs. Arnold’s, and gave her the number of the house. He thereafter visited her at this place, the character of which did not admit of deceiving an intelligent person, much less a police officer familiar with such subjects. Upon the main essential features of the case, therefore, he is the strongest corroborating witness of the two women, and his defense came to rest upon his bare denial that he did not know the character of the place kept by Mrs. Arnold, and that he procured the girl to go to this place in the capacity of a servant, and not for any immoral purpose. The heinous character of this offense is aggravated by the fact that the defendant was a police officer, charged with the obligation of upholding the law @,t all the points where it touched human society. The jury, upon the defendant’s own testimony, coupled with the other evir *752deuce in the case, was therefore clearly justified, upon the evidence, in finding the defendant guilty, and such result is not at all affected by the fact that the girl was low and abandoned, and Mrs. Arnold depraved. This constituted no defense for the defendant. I am therefore of opinion that the judgment of conviction should be affirmed.
O’BRIEN, J., concurs.